DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 10/12/2020 has been considered by the Examiner and made of record in the application file.

Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Claim Objections
Claim 14, 17, and 18 are objected to because of the following informalities:  
Claims 14 is dependent on itself.  Examiner believes this to be a typographical error.  Please make the appropriate amendment to correct the claim dependency and to avoid any 112 rejections for lack of antecedent basis.  For examination purposes, Examiner has read claim 14 to be dependent on independent claim 13.
Claim 17 is dependent on itself.  Examiner believes this to be a typographical error.  Please make the appropriate amendment to correct the claim dependency and to avoid any 112 rejections for lack of antecedent basis.  For examination purposes, Examiner has read claim 17 to be dependent on claim 16.
Claim 18 is dependent on itself.  Examiner believes this to be a typographical error.  Please make the appropriate amendment to correct the claim dependency and to avoid any 112 rejections for lack of antecedent basis.  For examination purposes, Examiner has read claim 18 to be dependent on claim 16.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chui et al. (US 2015/0033098 herein Chui).
Regarding claim 1, Chui teaches a method for decoding a plurality of control channels in a User Equipment (UE) (read as the control channel packet is considered valid and the UE attempts to decode the corresponding channel subframe with further control information present in Part 2 of the control channel) (Chui – [0036]), the method comprising:
receiving, by the UE, the plurality of control channels (read as processing circuit 602 to receive a control channel transmission via communications interface 604 with a plurality of information bits and plurality of CRC bits) (Chui – [0008], [0054], [0056], 
selecting, by the UE, a respective decoder for each of the plurality of SIMs (read as when a control channel transmission is received by receiving UE, a UE decodes the bits corresponding to Part 1 and Part 2 from the received symbols on all OVSF codes and computes the corresponding CRCs; Viterbi decoder may be used to decode Part 1 and Part 2) (Chui – [0045]); and
decoding, by the UE, each respective control channel among the plurality of control channels using the respective decoder for a respective SIM among the plurality of SIMs, the respective SIM corresponding to the respective control channel (read as when a control channel transmission is received, a UE decodes the bits corresponding to Part 1 and Part 2 from the received symbols on a OVSF codes and computes the corresponding CRCs; a Viterbi decoder may be used to decode Part 1 and Part 2) (Chui – [0045], and [0087]).
Regarding claim 2 as applied to claim 1, Chui further teaches wherein each of the plurality of control channels is an encoded control channel including Downlink Control Information (read as downlink control information; physical channel that may 

Regarding claim 11, Chui teaches a User Equipment (read as the control channel packet is considered valid and the UE attempts to decode the corresponding channel subframe with further control information present in Part 2 of the control channel) (Chui – [0036]) comprising:
processing circuitry configured to receive a plurality of control channels (read as processing circuit 602 to receive a control channel transmission via communications interface 604 with a plurality of information bits and plurality of CRC bits) (Chui – [0008], [0054], [0056], and [0064]) from at least one Base Station (BS) (read as Node b may also be referred to as a base station; Node bs 108 provide wireless access point to a core network 104 for any number of mobile apparatuses referred to as user equipment (UE)) (Chui – [0022]-[0023]), the plurality of control channels corresponding to a plurality of Subscriber Identity Modules (SIMs) (read as UEs may be adapted to support a plurality of subscriptions such as via a plurality of subscriber identity modules (SIMs)) (Chui - [0049], and [0053]), select a respective decoder for each of the plurality of SIMs (read as when a control channel transmission is received by receiving UE, a UE decodes the bits corresponding to Part 1 and Part 2 from the received symbols on all OVSF codes and computes the corresponding CRCs; Viterbi decoder may be used to decode Part 1 and Part 2) (Chui – [0045]), and decode each respective control channel among the plurality of control channels using the respective decoder for a 

Regarding claim 20, Chui teaches a wireless communication system comprising:
at least one Base Station (BS) (read as Node b may also be referred to as a base station; Node bs 108 provide wireless access point to a core network 104 for any number of mobile apparatuses referred to as user equipment (UE)) (Chui – [0022]-[0023]); and
a User Equipment (UE) (read as user equipment (UE) 110) (Chui – [0021], [0023]);
wherein the User Equipment configured to:
receive a plurality of control channels (read as processing circuit 602 to receive a control channel transmission via communications interface 604 with a plurality of information bits and plurality of CRC bits) (Chui – [0008], [0054], [0056], and [0064]) from at least one Base Station (BS) (read as Node b may also be referred to as a base station; Node bs 108 provide wireless access point to a core network 104 for any number of mobile apparatuses referred to as user equipment (UE)) (Chui – [0022]-[0023]), the plurality of control channels corresponding to a plurality of Subscriber Identity Modules (SIMs) (read as UEs may be adapted to support a plurality of 
select a respective decoder for each of the plurality of SIMs (read as when a control channel transmission is received by receiving UE, a UE decodes the bits corresponding to Part 1 and Part 2 from the received symbols on all OVSF codes and computes the corresponding CRCs; Viterbi decoder may be used to decode Part 1 and Part 2) (Chui – [0045]), and
decode each respective control channel among the plurality of control channels using the respective decoder for a respective SIM among the plurality of SIMs, the respective SIM corresponding to the respective control channel (read as when a control channel transmission is received, a UE decodes the bits corresponding to Part 1 and Part 2 from the received symbols on a OVSF codes and computes the corresponding CRCs; a Viterbi decoder may be used to decode Part 1 and Part 2) (Chui – [0045], and [0087]).

Allowable Subject Matter
Claims 3-10, and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also to be rewritten to overcome the claim objection to avoid any 112 rejections for lack of antecedent basis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/APRIL G GONZALES/Primary Examiner, Art Unit 2648